



Exhibit 10.1



[sandersseparationagre_image1.gif]
SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS




NOTICE: READ BEFORE YOU SIGN!
This agreement contains a RELEASE. We advise that you consult an ATTORNEY.


THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (“Agreement”) is made and
entered into by and between Barry W. Sanders (“Employee”) and The Scotts Company
LLC (“Company”);


WHEREAS, Employee’s last day of employment with Company shall be January 31,
2015 (the “Termination Date”);


WHEREAS, Employee is covered as a Tier 1 Participant under the Company’s
Executive Severance Plan (“ESP”), the benefits of which are non-negotiable and
only available upon the Effective Date of this Agreement;


NOW THEREFORE, in exchange for and in consideration of the promises and
covenants contained herein, along with other good and valuable consideration,
the receipt of which is expressly acknowledged hereby, the parties agree as
follows:


1.Severance Benefits. The parties agree that Employee has been separated from
service for a reason covered by the Company’s Executive Severance Plan (and that
receipt of this Agreement shall serve as a “Notice of Termination” as described
therein) and, thus, Employee is entitled to the benefits available under the
Executive Severance Plan. Employee will also receive certain additional benefits
set forth below. All of these benefits are provided for future services or the
performance of or adherence to future obligations. The Company agrees to provide
Employee with the following (collectively, the “Severance Benefits”):


(A)    Severance Pay equal to a continuation of salary, at Employee’s regular
base pay as of the Termination Date (the “Severance Pay”), payable in accordance
with standard Company payroll procedures for Twenty-Four (24) months (the
“Severance Period”). The Severance Pay shall be subject to withholding and
deductions required by federal, state, and local taxing authorities with each
installment. In the event that Employee accepts re-employment with Scotts during
the Severance Period, Scotts’ obligation to continue making severance payments
will cease as of the date re-employment begins. The Severance Pay shall begin to
be paid on the first payroll date following the Termination Date.

1
_/s/BWS/DS_
Initials



--------------------------------------------------------------------------------





(B)    In lieu of outplacement services, a lump sum payment with the first
installment of Severance Pay. The lump sum shall be in the amount of Twenty-Four
Thousand Dollars ($24,000.00) and it shall be subject to withholding and
deductions required by federal, state, and local taxing authorities with each
installment.


(C)    A Benefit Payment as set forth in this subparagraph. Employee shall be
eligible to elect COBRA continuation benefits as to medical, dental and vision
insurance benefits, and participation in the Employee Assistance Program as
provided by applicable law. At the time each payment of the Severance Pay is
made pursuant to paragraph 1A, the Company shall also pay Employee an amount
equal to the COBRA premium charged by the Company to terminated employees minus
the premium Employee paid as an active employee for the benefits for which
Employee was enrolled on the Termination Date, all calculated at the rates in
effect at the Termination Date (a “Benefit Payment”). This Benefit Payment will
be made for each month starting with the month following the Termination Date
for the length of the Severance Period, up to a maximum of eighteen (18) months.
This payment shall be subject to any applicable withholding and deductions
required by federal, state, and local taxing authorities.


(D)    An Enhanced Bonus Amount equal to two times the Employee’s Target Bonus
Opportunity for the fiscal year ending September 30, 2015. This Enhanced Bonus
Amount is more than Employee would receive under the Executive Severance Plan
and is provided in part as consideration for Employee’s compliance with
post-employment obligations including any non-competition, non-solicitation and
confidentiality obligations. The Enhanced Bonus Amount shall be paid in two
equal installments. The first installment shall be paid on the first payroll
date following the first year anniversary of the Termination Date provided that
Employee has continued to comply with all of his covenants and obligations under
this Agreement until the date of payment. The second installment shall be paid
on the first payroll date following the second year anniversary of the
Termination Date provided that Employee has continued to comply with all of his
covenants and obligations under this Agreement until the date of payment. These
payments shall be subject to any applicable withholding and deductions required
by federal, state, and local taxing authorities.


(E)    Confirming the vesting in the restricted stock units and related dividend
equivalents granted to Employee on January 31, 2014, to the extent not
previously vested. This vesting shall occur on the Termination Date, and is in
accordance with the terms of the agreement evidencing such award. Such
restricted stock units and related dividend equivalents will be settled in
accordance with, and subject to, the terms of the agreement evidencing such
awards.



2
_/s/BWS/DS_
Initials



--------------------------------------------------------------------------------



(F)    Vesting in the Employee’s Performance Unit Awards, and related dividend
equivalents, granted on January 18, 2013 and on January 31, 2014. The Company
acknowledges that the performance criteria, but not the service criteria, for
both of these awards has already been or will be met as of the Termination Date.
This vesting shall occur as of the third anniversary of the respective grant and
will be settled in accordance with, and subject to, the terms of the agreements
evidencing such awards. This vesting is contingent upon Employee executing after
the Termination Date a supplemental release in substantially the same form as
Exhibit 1.


The Severance Benefits described herein (including all payments described in
this Paragraph 1 (A)-(F)) shall be the only amounts paid by or on behalf of
Company, and no interest on this amount shall be paid. Employee acknowledges and
agrees that any outstanding equity awards will be governed by the terms of the
respective award agreements and the Company’s Long Term Incentive Plan. Employee
acknowledges and agrees that the benefits described above are the benefits
payable to Employee pursuant to the Executive Severance Plan plus the additional
benefits in Paragraph 1(E) – (F)), and that he is not entitled to any other
benefits under the Executive Severance Plan or any other plan or agreement.
Employee otherwise acknowledges hereby the receipt of all wages and other
compensation or benefits to which Employee is entitled as a result of Employee’s
employment with Company through the Effective Date.


Employee acknowledges and agrees that all Severance Benefits paid must be repaid
and the payment of any future Severance Benefits, if any, will cease in the
event that Employee has breached any post-employment obligations owed to the
Company, including but not limited to those set forth in any non-competition,
non-solicitation or confidentiality provision signed by the Employee.


2.    Release of Claims. Employee, on behalf of Employee and Employee’s spouse,
personal representatives, administrators, minor children, heirs, assigns, wards,
agents, and all other persons claiming by or through Employee, does hereby
forever release and discharge Company and its respective officers, directors,
shareholders, agents, employees, affiliates, subsidiaries, divisions,
predecessors, successors, and assigns, both personally and in their
representative capacities (the “Released Parties”) from any and all charges,
claims, demands, judgments, causes of action, damages, expenses, costs, and
liabilities of any kind whatsoever. Employee expressly acknowledges that the
claims released by this paragraph include all rights and claims relating to
Employee’s employment with Company and the termination thereof, including
without limitation any claims Employee may have under the Age Discrimination in
Employment Act, as amended by the Older Worker Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, as amended, the Equal Pay Act, the Americans
with Disabilities Act, the Employee Retirement Income Security Act, the Worker
Adjustment Retraining and

3
_/s/BWS/DS_
Initials



--------------------------------------------------------------------------------



Notification (WARN) Act, Ohio Revised Code Chapter 4112, Family and Medical
Leave Act and any other federal, state, or local laws or regulations governing
employment relationships. This release specifically and without limitation
includes a release and waiver of any claims for employment discrimination,
wrongful discharge, breach of contract, or promissory estoppel, and extends to
all claims of every nature and kind, whether known or unknown, suspected or
unsuspected, presently existing or resulting from or attributable to any act or
omission of the Released Parties occurring prior to the execution of this
Agreement. The release contained herein does not apply to any claim or to rights
or claims first arising after the Effective Date of this Agreement, nor does it
apply to any claims for unemployment compensation, workers compensation
benefits, or vested benefits under ERISA, but Warrants that he did not sustain
any unreported workplace injury while in the Company’s employ.


Company, on behalf of itself and its affiliated entities, does hereby forever
release and discharge Employee from any and all charges, claims, demands,
judgments, causes of action, damages, expenses, costs, and liabilities of any
kind whatsoever. Company expressly acknowledges and agrees that the claims
released by this paragraph include all rights and claims relating to Employee’s
employment with Company and the termination thereof. The release contained
herein does not apply either to any claim or rights first arising after the
Effective Date of this Agreement or to any attempt by the Company to enforce the
terms and condition related to forfeiture that control Employee’s equity awards,
bonus awards or other similar benefits


3.    Right to Participate in Charge. Nothing in this agreement shall be
construed to mean that Employee may not file a charge with a governmental
agency, or participate in any investigation of a charge conducted by any
governmental agency. Employee nevertheless understands and agrees that because
of the waiver and release, he freely provides by signing this Agreement, he
cannot obtain any monetary relief or recovery from the Released Parties in any
proceeding.


4.    Knowing and Voluntary Act. Employee acknowledges and agrees that the
release set forth above is a general release. Employee, having been encouraged
to and having had the opportunity to be advised by counsel, expressly waives all
claims for damages which exist as of this date, but of which Employee does not
now know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known would materially affect Employee’s
decision to enter into this Agreement. Employee further agrees that Employee
accepts the Severance Benefits as a complete compromise of matters involving
disputed issues of law and fact and assumes the risk that the facts and law may
be other than Employee believes. Employee further acknowledges and agrees that
all the terms of this Agreement shall be in all respects effective and not
subject to termination or rescission by reason of any such differences in the
facts or law,

4
_/s/BWS/DS_
Initials



--------------------------------------------------------------------------------



and that Employee provides this release voluntarily and with full knowledge and
understanding of the terms hereof.


5.    Revocation Period. Employee specifically acknowledges and understands that
this Agreement is intended to release and discharge any claims of Employee under
the Age Discrimination in Employment Act, as amended by the Older Worker Benefit
Protection Act (OWBPA). Under the OWBPA, Employee has 21 calendar days in which
to consider this Agreement and Employee will have 7 calendar days after signing
this Agreement in which to revoke Employee’s acceptance of this Agreement. By
signing below prior to the expiration of the 21 day period, Employee, after due
consideration and having been duly advised, agrees to waive the remainder 21 day
period. To revoke, Employee must deliver written notice of revocation to
Company’s Human Resources Department at 14111 Scottslawn Rd; Marysville, Ohio
43041, Attention: Denise Stump. This Agreement will not be effective or
enforceable unless it is signed in accordance with Paragraph 19 and is not
revoked before the revocation period has expired. The Effective Date is the day
after the last day of the revocation period following Employee’s execution of
this Agreement.


6.    Resignation of Roles, Transition Assistance, and Mutual Non-Disparagement.


(A)    Resignation of Officer Roles. By signing below, Employee agrees to resign
immediately from his role as President of the Company and all other officer or
director roles that he currently holds. Employee agrees to take further steps as
may be necessary to effectuate such resignations including signing appropriate
notices of resignation. Despite resigning from his officer and director
positions, Employee shall, however, remain employed with the Company through
January 31, 2015.


(B)    Transition Assistance. During the remainder of Employee’s employment, and
for a reasonable period thereafter, Employee shall continue to act in the
Company’s best interests including participating in and cooperating with the
Company’s processes for (i) communicating his departure from the Company both
internally and externally, (ii) transitioning his duties, current projects and
files, and business relationships including its key customer relationships, and
(iii) any other transition activity reasonably requested of him.


(C)     Mutual Non-Disparagement. Employee agrees that Employee will not make
any statement to any third party that Employee could reasonably foresee would
cause harm to the personal or professional reputation of the Released Parties.
The Company agrees it will not make any statement to any third party that it
could reasonably foresee would cause harm to the personal or professional
reputation of Employee. For the purposes of this subparagraph alone, the
“Company” shall mean the Board of

5
_/s/BWS/DS_
Initials



--------------------------------------------------------------------------------



Directors for the Scotts Miracle-Gro Company, the CEO and his direct reports and
any other officer of the Company. For example, if asked about the reason for
Employee's departure, the parties agree that a permissible response would be:
Employee's departure was not related to either Employee’s actions or any
disagreement relating to the Company's operations, policies, practices or
financial reporting.


(D)    Mutual Reference. Employee agrees to provide a positive reference for the
Company, its Directors and its Officers when requested by the Company or the
Company’s business partners or potential partners. Likewise, the Company agrees
to provide a positive reference for the Employee when requested by the Employee
or future potential Employers.


7.    No Admission of Liability. Neither this Agreement, nor any term contained
herein, may be construed as, or may be used as, an admission on the part of
either party of any fault, wrongdoing, or liability whatsoever.


8.    Survivorship. Should Employee die or become totally disabled following the
Termination Date but before the payments due Employee under Paragraph 1 above
have been made, any remaining payments shall be made to Employee (or Employee’s
designated beneficiary, as applicable).


9.    Return of Property. Employee agrees to return all Company property
remaining in Employee’s possession or control, including without limitation any
and all equipment, documents, credit cards, hardware, software, source code,
data, keys or access cards, files, or records on or before the Termination Date.


10.    Confidentiality. Employee acknowledges and agrees that any
confidentiality, nondisclosure, noncompetition, and nonsolicitation obligations
to Company under any prior agreement, are not being released hereby and will
specifically survive the termination of Employee’s employment and this
Agreement. In exchange for the consideration provided herein, Employee reaffirms
his agreement to those obligations, acknowledges that those obligations are
necessary to protect the Company’s legitimate business interests, and reconfirms
that those obligations are reasonable in scope in light of the circumstances.
Employee expressly agrees to keep and maintain Company confidential information
confidential, and not to use or disclose such information, directly or
indirectly, without the prior written consent of Company or unless required by
law and in such case only after first notifying Company sufficiently in advance
of such subpoena or court order to reasonably allow Company an opportunity to
object to same. Employee agrees that the provisions of this paragraph are
material terms of this Agreement.


11.    Cooperation with Litigation. Employee will cooperate fully with Company
in its defense of any lawsuit filed over matters that occurred during the tenure
of Employee’s employment with Company, and Employee agrees to

6
_/s/BWS/DS_
Initials



--------------------------------------------------------------------------------



provide full and accurate information with respect to same. Employee shall be
reimbursed for reasonable travel expenses and other reasonable out of pocket
expenses incurred in complying with this section. Employee further agrees not to
assist any party in maintaining any lawsuit against any of the Released Parties,
and will not provide any information to anyone concerning any of the Released
Parties, unless compelled to do so by valid subpoena or other court order, and
in such case only after first notifying Company sufficiently in advance of such
subpoena or court order to reasonably allow Company an opportunity to object to
same.


12.    Cooperation with Governmental Investigations. Employee will cooperate
fully with Company in any investigation, audit, or inquiry conducted by or on
behalf of any federal, state, or local governmental agencies regarding the
Company, including, but not limited to, providing truthful information to the
Company and making herself/himself available to the Company upon reasonable
notice for purposes of being interviewed or otherwise providing assistance to
the Company. Employee further agrees to notify the Company through the General
Counsel, Ivan Smith, at 14111 Scottslawn Road, Marysville, Ohio 43041 should
he/she be contacted by a governmental agency regarding a governmental
investigation, audit or inquiry regarding the Company.
13.    Indemnification. Company shall indemnify and hold harmless Employee, to
the maximum extent permitted by law and the Company’s Articles of Incorporation
and Code of Regulations, against any and all costs, expenses (including
attorneys’ fees), judgments, charges, and amounts incurred in settlements
incurred by Employee in connection with any threatened, pending or completed
action, suit or proceeding, to which Employee is, was or at any time becomes a
party, or is threatened to be made a party, arising out of or by reason of
Employee being an officer, director, or employee of the Company or any
subsidiary or affiliate of the Company. To the maximum extent permitted by law
and the Company’s Articles of Incorporation and Code of Regulations, Company
shall advance to Employee, prior to any final disposition of any such threatened
or pending action, suit or proceeding, any and all reasonable expenses
(including attorneys’ fees) incurred in investigating any such action, suit or
proceeding within 30 days after receiving invoices (or copies of invoices) for
such expenses.


14.    Choice of Law. The validity, construction and interpretation of this
Agreement shall be governed by the laws of the State of Ohio.


15.    Execution in Parts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which shall
constitute a single Agreement.


16.    No Waiver of Terms. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions of this Agreement shall not be deemed a
waiver of any such term, covenant, or condition, nor shall any

7
_/s/BWS/DS_
Initials



--------------------------------------------------------------------------------



failure at any one time or more times be deemed a waiver or relinquishment at
any other time or times of any right under this Agreement.


17.    Modifications. No modification or amendment of this Agreement shall be
effective unless the same is in a writing duly executed by all the parties
hereto.


18.    Assignment. Company may assign, in whole or in part, its rights and
obligations under this Agreement, and the rights of Company hereunder shall
inure to the benefit of, and the obligations of Company hereunder shall be
binding upon, its successors and assigns. Employee’s rights and obligations
hereunder may not be assigned.


19.    Entire Agreement. Except as otherwise set forth herein, this Agreement
sets forth the entire Agreement between Company and Employee and supersedes and
replaces any and all prior or contemporaneous representations or agreements,
whether oral or written, relating to the subject matter hereof.


20.    Method of Acceptance. To accept, Employee must sign the Agreement. Once
Employee has accepted the Agreement, Employee shall deliver a signed and dated
copy hereof to Tasha Potts in Company’s Human Resources Department, 14111
Scottslawn Road, Marysville, Ohio 43041. To be effective, this Agreement must be
signed by Employee and the 7 calendar day period for revocation must expire
(without revocation). Employee’s failure to deliver a signed and unrevoked
Agreement in a timely manner will excuse Company from timely payment.


21.    Code Section 409A Compliance. It is Company’s intent that amounts paid
under this Agreement shall comply with Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations promulgated thereunder (“Code Section
409A”) or qualify for an exception to Code Section 409A because the amounts paid
under this Plan are structured to comply with exceptions to Code Section 409A.
This Agreement shall be interpreted, operated and administered in a manner
consistent with these intentions, and payment shall be made in a manner
consistent with Code Section 409A and its applicable exceptions. No payments to
be made under this Agreement may be accelerated or deferred except as
specifically permitted under Code Section 409A. To the extent that any
regulations or other guidance issued under Code Section 409A would result in
Employee being subject to payment of additional income taxes or interest under
Code Section 409A, the parties agree to amend this Agreement to maintain to the
maximum extent practicable the original intent of this Agreement while avoiding
the application of such taxes or interest. All payments to be made upon a
termination of employment under this Plan may only be made upon a “separation
from service” under Code Section 409A. Each payment of compensation under this
Agreement shall be treated as a separate payment of

8
_/s/BWS/DS_
Initials



--------------------------------------------------------------------------------



compensation under Code Section 409A. Accordingly, those payments under this
Agreement that when aggregated together exceed the lesser of two times (a)
Employee’s annual compensation in the year preceding the year of the Termination
Date or (b) the annual compensation limit prescribed by Code Section 401(a)(17)
shall not commence until the first payroll date that occurs after the date that
is 6 months after the Termination Date. In no event may Employee, directly or
indirectly, designate the calendar year of a payment and where payment may occur
in one year or the next, it shall be made in the second year.


IN WITNESS WHEREOF, EACH OF THE UNDERSIGNED, HAVING RECEIVED ALL THE ADVICE
DEEMED NECESSARY, AND HAVING CAREFULLY READ AND UNDERSTOOD THIS AGREEMENT, DOES
HEREBY SIGN AND ACCEPT THIS AGREEMENT AS OF THE DATE SET FORTH BELOW.




12/18/14_______________
 
   /s/ BARRY W. SANDERS
Date
 
Barry W. Sanders
 
 
 
December 18, 2014
 
THE SCOTTS COMPANY LLC
Date
 
 
 
 
By:    /s/ DENISE STUMP   
 
 
 
 
 
Its: Executive Vice President, Global HR   








9
_/s/BWS/DS_
Initials



--------------------------------------------------------------------------------













EXHIBIT 1

1
____
Initials



--------------------------------------------------------------------------------





[sandersseparationagre_image1.gif]


SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS




NOTICE: READ BEFORE YOU SIGN!
This agreement contains a RELEASE. We advise that you consult an ATTORNEY.


THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (“Agreement”) is made and
entered into by and between Barry Sanders (Employee”) and The Scotts Company LLC
(“Company”);


WHEREAS, Employee’s last day of employment with Company was January 31, 2015
(the “Termination Date”);


WHEREAS, Employee and Company executed a Separation and Release Agreement on
December XX 2014 (The “Separation Agreement”).


NOW THEREFORE, in exchange for and in consideration of the promises and
covenants contained herein, along with other good and valuable consideration,
the receipt of which is expressly acknowledged hereby, the parties agree as
follows:


1.
Vesting of Certain Awards. On the third anniversary of the respective grant, the
vesting criteria for the Employee’s Performance Unit Awards, and related
dividend equivalents, granted on January 18, 2013 and on January 31, 2014 shall
be deemed satisfied. These awards shall be settled in accordance with, and
subject to, the terms of the agreements evidencing such awards.



Employee acknowledges and agrees that he is not entitled to any other benefits
under the Executive Severance Plan or any other plan or agreement except as
provided for in the Separation Agreement referenced above. Employee otherwise
acknowledges hereby the receipt of all wages and other compensation or benefits
to which Employee is entitled as a result of Employee’s employment with Company
through the Termination Date.


2.
Supplemental Release of Claims. Employee, on behalf of Employee and Employee’s
spouse, personal representatives, administrators, minor children, heirs,
assigns, wards, agents, and all other persons claiming by or through Employee,
does hereby forever release and


2
____
Initials



--------------------------------------------------------------------------------



discharge Company and its respective officers, directors, shareholders, agents,
employees, affiliates, subsidiaries, divisions, predecessors, successors, and
assigns, both personally and in their representative or official capacities (the
“Released Parties”) from any and all charges, claims, demands, judgments, causes
of action, damages, expenses, costs, and liabilities of any kind whatsoever.
Employee expressly acknowledges that the claims released by this paragraph
include all rights and claims relating to Employee’s employment with Company and
the termination thereof, including without limitation any claims Employee may
have under the Age Discrimination in Employment Act, as amended by the Older
Worker Benefit Protection Act, Title VII of the Civil Rights Act of 1964, as
amended, the Equal Pay Act, the Americans with Disabilities Act, the Employee
Retirement Income Security Act, the Worker Adjustment Retraining and
Notification (WARN) Act, Ohio Revised Code Chapter 4112, Family and Medical
Leave Act and any other federal, state, or local laws or regulations governing
employment relationships. This release specifically and without limitation
includes a release and waiver of any claims for employment discrimination,
wrongful discharge, breach of contract, or promissory estoppel, and extends to
all claims of every nature and kind, whether known or unknown, suspected or
unsuspected, presently existing or resulting from or attributable to any act or
omission of the Released Parties occurring prior to the execution of this
Agreement. The release contained herein does not apply to any claim or to rights
or claims first arising after the Effective Date of this Agreement, nor does it
apply to any claims for unemployment compensation, workers compensation
benefits, or vested benefits under ERISA, but warrants that he did not sustain
any unreported workplace injury while in the Company’s employ.


3.
Post Employment Obligations. By signing below Employee acknowledges and agrees
that the value provided in paragraph 1 above is being provided as additional
consideration to support his post employment obligations including the Employee
Confidentiality, Noncompetition, Nonsolicitation Agreement executed on April 22,
2005 (the “Noncompete Agreement”). Attachment A. Employee agrees and
acknowledges that the list of competitors attached to Attachment A is binding
and not exclusive and that the Noncompete agreement applies to any business or
organization that satisfies paragraph 5(a) of the Noncompete Agreement including
but not limited to those listed. In addition, in exchange for the vesting of his
Performance Unit Awards as set forth in paragraph 1, and in addition to the
obligations set forth elsewhere including his Employee NonCompetition,
NonSolicitation, and Confidentiality Agreement, Employee agrees to refrain for a
period of two years from the Termination Date from any form of employment or
consulting with any of our major partners or customers including Monsanto, Home
Depot, Lowe’s, Wal-Mart, SC Johnson and


3
____
Initials



--------------------------------------------------------------------------------



Company, and Syngenta or any of their affiliates. Employee agrees and
acknowledges that, given his employment and position with the Company, this
restriction is reasonable in terms of geography, scope and duration and that it
is necessary to protect the Company’s legitimate business interests. Company
agrees that if Employee provides in writing an accurate description of proposed
position that may otherwise violate the Non Compete Agreement or this paragraph,
Company will consider waiving these provisions in its sole discretion for the
particular position, job duties and company described.


4.
Right to Participate in Charge. Nothing in this agreement shall be construed to
mean that Employee may not file a charge with a governmental agency, or
participate in any investigation of a charge conducted by any governmental
agency. Employee nevertheless understands and agrees that because of the waiver
and release, he freely provides by signing this Agreement, he cannot obtain any
monetary relief or recovery from the Released Parties in any proceeding.



5.
Knowing and Voluntary Act. Employee acknowledges and agrees that the release set
forth above is a general release. Employee, having been encouraged to and having
had the opportunity to be advised by counsel, expressly waives all claims for
damages which exist as of this date, but of which Employee does not now know or
suspect to exist, whether through ignorance, oversight, error, negligence, or
otherwise, and which, if known would materially affect Employee’s decision to
enter into this Agreement. Employee further agrees that Employee accepts the
Severance Benefits as a complete compromise of matters involving disputed issues
of law and fact and assumes the risk that the facts and law may be other than
Employee believes. Employee further acknowledges and agrees that all the terms
of this Agreement shall be in all respects effective and not subject to
termination or rescission by reason of any such differences in the facts or law,
and that Employee provides this release voluntarily and with full knowledge and
understanding of the terms hereof.



6.
Revocation Period. Employee specifically acknowledges and understands that this
Agreement is intended to release and discharge any claims of Employee under the
Age Discrimination in Employment Act, as amended by the Older Worker Benefit
Protection Act (OWBPA). Under the OWBPA, Employee has 21 calendar days in which
to consider this Agreement and Employee will have 7 calendar days after signing
this Agreement in which to revoke Employee’s acceptance of this Agreement. By
signing below prior to the expiration of the 21 day period, Employee, after due
consideration and having been duly advised, agrees to waive the 21 day period.
To revoke, Employee must deliver written notice


4
____
Initials



--------------------------------------------------------------------------------



of revocation to Company’s Human Resources Department at 14111 Scottslawn Rd;
Marysville, Ohio 43041, Attention: Denise Stump. This Agreement will not be
effective or enforceable unless it is signed in accordance with Paragraph 19 and
is not revoked before the revocation period has expired. The Effective Date is
the day after the last day of the revocation period following Employee’s
execution of this Agreement.


7.
Execution in Parts. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original, and all of which shall constitute a
single Agreement.



8.
Method of Acceptance. To accept, Employee must sign the Agreement after the
Termination Date. Once Employee has accepted the Agreement, Employee shall
deliver a signed and dated copy hereof to Tasha Potts in Company’s Human
Resources Department, 14111 Scottslawn Road, Marysville, Ohio 43041. To be
effective, this Agreement must be signed by Employee after the Termination Date
and the 7 calendar day period for revocation must expire (without revocation).
Employee’s failure to deliver a signed and unrevoked Agreement in a timely
manner will excuse Company from timely payment.



IN WITNESS WHEREOF, EACH OF THE UNDERSIGNED, HAVING RECEIVED ALL THE ADVICE
DEEMED NECESSARY, AND HAVING CAREFULLY READ AND UNDERSTOOD THIS AGREEMENT, DOES
HEREBY SIGN AND ACCEPT THIS AGREEMENT AS OF THE DATE SET FORTH BELOW.




 
 
 
Date
 
Barry W. Sanders
 
 
 
February 2015
 
THE SCOTTS COMPANY LLC
Date
 
 
 
 
By:
 
 
 
 
 
Its: Executive Vice President, Global HR








5
____
Initials

